 

‘

3

AO 446 (Rev. 66/12) Summons in a Civil Action (Page 2)

 

Case 4:19-cv-00335-DCB Document 30 Filed 07/31/20 Page tpi? LODGED

RECEIVED COPY

 

 

 

 

 

Civil Action No. 4:19-CV-00335-TUC-DCB JUL 3 1 Qa

 

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. Ys P+ DEPUTY

y

 

This summons for (name of individual and title, if any) PRESTIGE HORIZONS was received by me on (date) Jul 17,
2020, 9:10 am.

{J
[J

CJ

C
Do

I personally served the summons on the individual at (place) on (date)

3 OF
I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address; or
I served the summons on (name of individual) , who is designated by law to accept
service of process on behalf of (name of organization) on (date)

; or
I returned the summons unexecuted because: 3 or
Other: PRESTIGE HORIZONS LLC IN CARE OF A. C. C. DROP BOX IST FLOOR DUE TO COVID

THE OFFICES OF THE ARIZONA CORPORATION COMMISSION WILL NOT RECEIVE DOCUMENTS
DIRECTLY AND ARE TO BE DEPOSITED INTO THE ACC DROP BOX. ; or

 

 

 

 

My fees are $ 0.00 for travel and $ 69.00 for services, for a total of $ $69.00.

FE deciare under penalty of perjury that this information is true.

Date: 07/31/2020

Var’

[x Server's signature
Arizona Certified Process Server - Pima County No

 
  
 

Jeff
PM576

 

Printed name and title

31 N 6TH AVE STE 105, TUCSON, AZ 85701
Server's address

 

Additional information regarding attempted service, etc.:

1) Unsuccessful Attempt: Jul 31, 2020, 12:15 pm MST at PRESTIGE HORIZONS: 3594 E LINCOLN ST, TUCSON, AZ
857 14-2223
PRESTIGE HORIZONS LLC IS NOT IN BUSINESS ANYMORE AS OF 6/2019. ACCORDING TO THE ARIZONA
CORPORATION COMMISSIONS THE ENTITY IS INACTIVE AND WAS VOLUNTARILY TERMINATED.

2} Successful Attempt: Jul 31, 2020, 1:23 pm MST at ARIZONA CORPORATION COMMISSION: 400 W CONGRESS ST
SUITE 218, TUCSON, AZ 85701-1308 received by PRESTIGE HORIZONS / IN CARE OF A. C. C. DROP BOX 1ST

FLOOR .
DUE TO COVID THE OFFICES OF THE ARIZONA CORPORATION COMMISSION WILL NOT RECEIVE

 

 
 

TO gp th

Case 4:19-cv-00335-DCB Document 30 Filed 07/31/20 Page 2 of 2

* AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Arizona

Harvey L. Hayden

 

Plaintiff(s)

Vv. Civil Action No. 4:19-cv-00335-TUC-DCB

Prestige Horizons
Granite H. Hobbs
Todd R. Johnson

 

dd dd

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Prestige Horizons
3594 E. Lincoln Street
Tucson, Arizona 85715

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Harvey L. Hayden

34 Whitebark Lane
Bluffton, South Carolina 29909

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

NEBRA LUCAS

CLERK OF COURT

Date: ~ 1-%-202.0 Ae Me

Signathre of Clerk or Deputy Clerk
